Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  November 20, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                   Chief Justice

  147384 & (40)                                                                                          Michael F. Cavanagh
                                                                                                         Stephen J. Markman
                                                                                                             Mary Beth Kelly
                                                                                                              Brian K. Zahra
                                                                                                      Bridget M. McCormack
  SAL-MAR ROYAL VILLAGE, L.L.C.,                                                                            David F. Viviano,
           Plaintiff-Appellee,                                                                                          Justices

  v                                                                   SC: 147384
                                                                      COA: 308659
                                                                      Macomb CC: 2011-004061-AW
  MACOMB COUNTY TREASURER,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the motion for leave to file brief amicus curiae is
  GRANTED. The application for leave to appeal the May 30, 2013 judgment of the Court
  of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to
  appeal, we REMAND this case to the Court of Appeals for consideration of whether the
  plaintiff’s complaint for relief falls under the exclusive jurisdiction of the Michigan Tax
  Tribunal pursuant to MCL 205.731. See Hillsdale Senior Servs v Hillsdale Co, 494 Mich
  46 (2013).

           We retain jurisdiction.

           VIVIANO, J., did not participate because he presided over this case in the circuit
  court.




                             I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             November 20, 2013
           t1113
                                                                                 Clerk